Citation Nr: 0531456	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  97-26 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for gout, currently rated 
as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to June 
1969.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in St. Petersburg, Florida, hereinafter RO).  In 
November 2003, the veteran was afforded a videoconference 
hearing pursuant to the provisions of 38 U.S.C.A. § 7107(e) 
(West 2002).  During this hearing, the undersigned Veterans 
Law Judge was located in Washington, D.C., and the veteran 
was located at the RO.  

A March 2004 Board decision denied the veteran's claim for an 
increased rating for gout and remanded his claims for service 
connection for a psychiatric disorder and a total disability 
rating for compensation based on individual unemployability.  
The veteran appealed the denial of the claim for an increased 
rating for gout to the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals) (Court).  In a November 2004 Order, the Court 
granted the Secretary' s unopposed motion and vacated that 
portion of the March 2004 Board decision that denied the 
veteran's claim for an increased rating for gout and remanded 
that issue for readjudication.   

The development with respect to the claims for service 
connection for a psychiatric disorder and a total disability 
rating for compensation based on individual unemployability 
has not been completed.  As such, the adjudication below will 
be limited to the issue of entitlement to an increased rating 
for gout. 


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim.

2.  Resolving all doubt in favor of the veteran, clinical 
records dated from August 2004 document 3 or more 
incapacitating exacerbations of gout a year.  

3.  The veteran's gout does not result in weight loss and 
anemia productive of severe impairment of health or severely 
incapacitating exacerbations occurring 4 or more times a year 
or a less number over prolonged periods.  


CONCLUSION OF LAW

The criteria for a 40 percent rating, but no more, for gout 
are met.  38 U.S.C.A. §§ 1155, 5100-5013A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.321, Part 4, 4.71a, Diagnostic 
Codes (DCs) 5002, 5017 (2005).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the Court addressed the meaning of 
prejudicial error (38 U.S.C.A. § 7261(b)), what burden each 
party bears with regard to the Court's taking due account of 
the rule of prejudicial error, and the application of 
prejudicial error in the context of the VCAA duty-to-notify 
(38 U.S.C.A. § 5103(a)). Considering the decisions of the 
Court in Pelegrini and Mayfield, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below. 

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the veteran after the 
initial adjudication, he has not been prejudiced thereby.  
The content of the notice provided to the veteran fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal. 

In January and August 2003 letters, the RO informed the 
veteran of the provisions of the VCAA.  More specifically, 
these letters notified the veteran that VA would make 
reasonable efforts to help him obtain necessary evidence with 
regard to the issue addressed herein but that had to provide 
enough information so that VA could request the relevant 
records.  VA also discussed the attempts already made to 
obtain relevant evidence with regard to his claim.  Further, 
VA notified the veteran of his opportunity to submit 
additional evidence to support his claim, as he was told to 
provide any additional evidence or information he had 
pertaining to his claim.  Thus, he may be considered to have 
been advised of his duty to submit all pertinent evidence in 
his possession or notify VA of any missing evidence.  

In addition, the RO issued detailed multiple supplemental 
statements of the case (SSOCs), in which the veteran and his 
representative were advised of all the pertinent laws and 
regulations.  The Board therefore believes that appropriate 
notice has been given in this case.  The Board notes, in 
addition, that a substantial body of evidence was developed 
with respect to the veteran's claim, and that the SSOCs 
issued by the RO clarified what evidence would be required to 
establish entitlement to an increased rating for gout.  The 
veteran responded to the RO's communications with additional 
evidence and argument, thus curing (or rendering harmless) 
any previous omissions.  Further, the claims file reflects 
that a January 2003 SSOC contained pertinent language from 
the new duty-to-assist regulation codified at 38 C.F.R. 
§ 3.159 (2004).  See Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).  All the above notice documents must be read 
in the context of prior, relatively contemporaneous 
communications from the RO.  See Mayfield, supra, at 125.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent
evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  In this 
regard, the veteran, in addition to waiving consideration by 
the RO of additional evidence not previously considered by 
the RO, indicated in September 1995 that he no additional 
evidence to submit and that he desired immediate 
readjudication of his claim.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under both former law and the VCAA.  The Board, therefore, 
finds that no useful purpose would be served in remanding 
this matter for more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

The veteran's service-connected gout is evaluated pursuant to 
Diagnostic Code 5017.  Under this provision, gout is to be 
evaluated under Diagnostic Code 5002, which provides that 
rheumatoid arthritis (atrophic) as an active process, is 
evaluated as follows:  With constitutional manifestations 
associated with active joint involvement, totally 
incapacitating (100 percent); less than criteria for 100 
percent but with weight loss and anemia productive of severe 
impairment of health or severely incapacitating exacerbations 
occurring 4 or more times a year or a less number over 
prolonged periods (60 percent); symptom combinations 
productive of definite impairment of health objectively 
supported by examination findings or incapacitating 
exacerbations occurring 3 or more times a year (40 percent); 
and one or two exacerbations a year in a well-established 
diagnosis (20 percent).  38 C.F.R. § 4.71a, Diagnostic Codes 
5002, 5017 (2005).

Chronic residuals such as limitation of motion or ankylosis, 
favorable or unfavorable, are to be rated under the 
appropriate diagnostic codes for the specific joints 
involved.  Where, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
codes a rating of 10 percent is for application for each such 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added under diagnostic code 
5002.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  A note to this provision 
indicates that the ratings for the active process will not be 
combined with the residual ratings for limitation of motion 
or ankylosis.  Assign the higher evaluation.  Id.

With the above criteria in mind, the relevant evidence will 
be summarized.  The veteran was originally granted service 
connection for gout in September 1969 and assigned a 
noncompensable evaluation effective June 28, 1969.  In June 
1998, the evaluation was increased to 20 percent, effective 
January 24, 1997 (the date of claim for increase).  

In 1986, the veteran began complaining of increased joint 
pain and stiffness and rheumatoid arthritis was detected in 
1995.  A November 1995 laboratory report indicates that the 
rheumatoid factor was positive.  Methotrexate was started in 
January 1996 to help control the stiffness and joint pain.  
Diagnoses included gout and rheumatoid arthritis.

The veteran was seen at a VA outpatient clinic in January 
1997.  The impression was liver toxicity most likely due to 
Methotrexate and the veteran was advised to stop this 
medication.  The veteran was seen in the urgent care clinic 
in February 1997 with complaints of increased pain since 
being taken off of his medication.  He was advised to 
increase his Prednisone for 10 days.  In March 1997, he was 
prescribed Tylenol with codeine for the pain.

The veteran underwent a VA joints examination in April 1997, 
at which time he reported that he was told he had gouty 
arthritis in 1969.  This arthritis involved his toes, knees, 
shoulders, back and fingers.  In 1974, he was told that he 
did not have gout.  His medication was stopped and his gout 
flared up immediately.  Laboratory testing in conjunction 
with the April 1997 examination showed the uric acid level to 
be normal, with the examiner emphasizing, however, the fact 
that the veteran was on Allopurinol at that time.  It was 
also reported as history that the veteran had a negative 
rheumatoid factor in January 1997, and it was indicated he 
was still on Gold, presumably for rheumatoid arthritis.

On physical examination in April 1997, there was no swelling 
or deformity noted. Range of motion (ROM) of both knees was 
from 30 to 90 degrees.  Shoulder flexion was 0 to 90 degrees 
and abduction was 0 to 40 degrees bilaterally. Internal and 
external rotation could not be measured.  Forward flexion was 
to 50 degrees and back extension was to 15 degrees.  Neck 
flexion was to 35 degrees and extension to 15 degrees.  There 
were no deformities of the hand joints and he had full ROM of 
his hand joints.  An X-ray of the lumbar spine revealed 
multiple disc disease associated with osteoarthritis, 
dextroscoliosis, and muscle spasm.  X-rays of the shoulders 
and knees were normal.  The diagnoses were multilevel disc 
disease, lumbosacral spine; no objective evidence of gout or 
rheumatoid arthritis; and degenerative joint disease - 
generalized lumbosacral spine.

A March 1997 statement from Dr. W.H. indicates that the 
veteran's gouty arthritis had gotten progressively worse over 
the years with joint pain, stiffness and limitations in range 
of motion.  The statement adder further, "[t]here is no 
symptomatic way to differentiate between gouty or rheumatoid 
(when you are considering the joint pain, stiffness, and 
motion limitation)."

The veteran underwent evaluation at the VA rheumatology 
clinic in July 1997.  He reported polyarthritis since he was 
in service and that he had a variety of diagnoses, including 
gout and rheumatoid arthritis.  The examiner noted there was 
not much in the way of acute swelling of the joints to 
suggest gout.  On physical examination, there were no 
nodules, no tophi, and no joint swelling except for swelling 
of the 2d and3rd metacarpophalangeal (MCP) joints 
bilaterally.  The veteran could not flex his spine more than 
20 degrees and there was severe limitation of motion of both 
shoulders and hips.  The impression included seronegative 
polyarthritis and probable rheumatoid arthritis.

The veteran was seen in August 1997 with a flare up of joint 
pain.  Progress notes dated in October and December 1997 
indicated that the veteran was treated for seronegative 
polyarthritis.  The examiner doubted that the veteran had 
gout.  The examiner noted that the veteran has been on 
Allopurinol for 30 years and suggested that the veteran stop 
taking it, but he was reluctant to do so.  On examination, 
the veteran had swelling of the small joints of the hands.  
He had pain in the interphalangeal (IP) joints of the toes, 
but they were not too swollen.

The veteran underwent another VA joints examination in 
December 1997, at which time he appeared to be in severe 
discomfort.  He reported a longstanding history of arthritis 
and described constant pain in his joints, primarily the 
shoulders, knees, and low back.  He also reported pain in his 
hands and feet, but at the time of the examination, there was 
no swelling or deformity.  The veteran had been seen by 
rheumatology and was diagnosed with seronegative rheumatoid 
arthritis and he was treated with Methotrexate and oral Gold 
therapy.  Both medications were discontinued due to side 
effects.  The examiner noted that the veteran had no acute 
flare-ups as he was always in acute distress with all of his 
joints.  Laboratory findings included a uric acid level of 
8.0 mg/dL.  Prescription records indicate the veteran was 
still taking Allopurinol.  X-rays of the hands, feet, knees, 
and shoulders were normal.  The only significant X-ray 
findings were in the lumbar spine and sacroiliac area, and 
the impression after the examination was as follows:  
"Multiple joints pains felt to be secondary to seronegative 
rheumatoid arthritis and not really gouty arthritis."  The 
examiner also stated as  follows: 

At this time we are asked to determine 
the etiologic relationship between gout 
and current multiple joint pathology. . .  
I feel at this time there is no 
relationship between the gout and the 
multiple joint pathology.  Gout is 
characteristically a monarticular 
infliction[,] that is, it can be 
migratory, affecting one joint and then 
another, but it is very unusual to have 
the multiple joint systems involved at 
the same time as in this patient.

The veteran was admitted to a VA chronic pain program on 
November 30, 1998. Treatment included physical and 
occupational therapy.  He was given daily relaxation and 
attended group sessions on chronic pain and therapeutic 
recreation, but was unable to meet the goals of pain control 
and weight loss.  He had multiple trigger point injections 
done for painful spasms of the back, and the veteran was 
discharged on December 18, 1998, at which time it was noted 
that he had good motivation and was compliant with the 
program.

The veteran was seen at a VA outpatient clinic in June 1999, 
at which time he reported treatment with Indocin and 
Prednisone had not helped very much.  The physical 
examination revealed nail pitting, and the impression was 
likely psoriatic arthritis.  The veteran was seen in follow 
up in July, August, and October 1999. Diagnoses included 
psoriatic arthritis and spondylitis with symmetric peripheral 
arthritis.

Records from the Social Security Administration indicate that 
the veteran is receiving disability benefits based on 
diagnoses of severe major depression and rheumatoid 
arthritis/inflammatory arthritis.  The veteran has been 
disabled for Social Security purposes since October 31, 1996. 

The evidence added to the claims file since the March 2004 
Board decision reflects several visits to VA outpatient 
clinics, including a pain clinic, through June 2005.  These 
reports reflect multiple diagnoses of gout.  An August 2004 
report notes tenderness in the left big toe and an assessment 
of gout exacerbation.  Uric acid level was elevated at 9.3 
mg/dl.  An October 2004 outpatient treatment report noted in 
its assessment that there were "frequent attacks" gout.  In 
December 2004, the veteran reported that he had frequent 
attacks of gout but could not take medication for this 
condition because it resulted in diarrhea.  He described one 
big attack 10 days earlier.  February 2005 outpatient reports 
described two attacks of gout in the previous month that were 
"mild" in nature, and noted that Colchicine had provided 
relief.  An April 2005 report indicated that after a change 
in the veteran's prescription (apparently to Colchicine), the 
veteran's attacks of gout had become less frequent, and that 
he was recovering at that time from his only attack the 
previous month.  A June 2005 outpatient report indicated that 
the veteran's uric acid level had decreased to 7.8 mg/dL from 
12 mg/dL.  

Summarizing the written contentions and  sworn testimony of 
the veteran, he describes severe pain in every joint in his 
body and asserts that his pain is so great that he cannot 
function in any job.  The veteran reports severe disabling 
pain every day, which affects his hips, lower back, 
shoulders, neck, knees, ankles, and the small joints in his 
fingers and his toes.  As such, he contends that the 
currently assigned evaluation does not adequately compensate 
him for the severity of his disability, and that his gout 
warrants a 100 percent disability rating.  

Applying the pertinent criteria to the facts summarized 
above, prior to August 2004, the veteran's gout was 
asymptomatic and the veteran testified that he had stopped 
taking medication for it.  However, VA outpatient treatment 
records reflect a symptomatic process that has required 
periodic follow-up.  While the most recent clinical evidence 
indicates that the veteran's gout has become controlled with 
medication, the outpatient treatment records receive since 
the March 2004 Board could reasonably be viewed as 
demonstrating that the veteran has at least 3 exacerbations 
of gout per year.  Resolving all doubt in the veteran's 
favor, the Board finds that current manifestations of gout 
warrant a 40 percent rating.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, supra.

As for a rating in excess of 40 percent, the Board notes that 
one of the bases for increased compensation is "severely 
incapacitating exacerbations" of gout occurring 4 or more 
times a year or a less number over prolonged periods.  As 
noted above, the recent VA outpatient treatment records, far 
from describing the attacks of gout as being severely 
incapacitating, have described them as being mild in nature 
and well controlled with medication.  These records also do 
not reflect weight loss or anemia, or any of the other 
manifestations of gout which would warrant increased 
compensation under the applicable rating criteria.  In this 
regard, the clinical evidence does not demonstrate any 
ankylosis or such severe limitation of an affected joint as 
to warrant compensation in excess of the 40 percent rating 
granted by this decision.  As such, a schedular rating in 
excess of 40 percent under DCs 5017-5002 cannot be assigned.  

Also considered by the Board were the provisions of 38 C.F.R. 
§ 3.321(b)(1), which state that when the disability picture 
is so exceptional or unusual that the normal provisions of 
the rating schedule would not adequately compensate the 
veteran for his service-connected disabilities, an 
extraschedular evaluation will be assigned.  If the question 
of an extraschedular rating is raised by the record or by the 
veteran before the Board, the correct course of action is for 
the Board to raise the issue and remand the matter if 
warranted for a decision in the first instance by the RO, 
which has the delegated authority to assign such a rating in 
the first instance, pursuant to 38 C.F.R. § 3.321 (2003).  
See Bagwell v. Brown, 9 Vet. App. 157, 158 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996).  To this end, the Board 
notes that neither frequent hospitalization nor marked 
interference with employment due to the veteran's service-
connected gout is demonstrated, nor is there any other 
evidence that this condition involves such disability that an 
extraschedular rating would be warranted under the provisions 
of 38 C.F.R. § 3.321(b)(1).  The Board therefore finds that 
further consideration or referral of this matter under the 
provisions of 38 C.F.R. § 3.321 is not necessary or 
appropriate.

Finally, to the extent the veteran has asserted that he has 
such a severely debilitating condition due to his gout as to 
warrant a 100 percent rating, the Board fully respects the 
veteran's sincere assertions in this regard.  However, it 
finds the probative weight of this positive evidence to be 
overcome by the more objective negative evidence cited above.  
See Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Francisco v. Brown, 7 Vet. 
App. at 55 (1994).  Thus, as the probative weight of the 
negative evidence exceeds that of the positive, a rating in 
excess of 40 percent for bout must be denied.  Gilbert, 1 
Vet. App. at 49.   


ORDER

Entitlement to a 40 percent rating for gout is granted, 
subject to regulations governing the payment of monetary 
awards. 



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


